UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 15,2016 (July 14, 2016) HealthWarehouse.com, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-13117 22-2413505 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 7107 Industrial Road Florence, Kentucky (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(800) 748-7001 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On July 14, 2016, the Board of Directors of HealthWarehouse.com, Inc. (the "Company") rescheduled the date for the Company's annual meeting of stockholders to September 2, 2016 at 5:00 p.m. Eastern time at the offices of the Company at 7107 Industrial Road, Florence, Kentucky 41042. The Company had previously announced that the annual meeting would be held on August 19, 2016. The Board delayed the date of the annual meeting in order to consider certain shareholder nominations for director received by the Company and to give stockholders additional time to consider and vote for the nominees once the Company distributes its proxy materials for the annual meeting. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HEALTHWAREHOUSE.COM, INC. Date: July 15, 2016 By:/s/ Lalit Dhadphale Lalit Dhadphale President and Chief Executive Officer -2 -
